Citation Nr: 1431775	
Decision Date: 07/15/14    Archive Date: 07/22/14	

DOCKET NO.  02-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.  

This case originally came before the Board of Veterans Appeals (Board) on appeal of a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was previously before the Board in November 2003, at which time it was remanded for additional development.  Subsequent to that remand, the Board, in a decision of May 2005, found that new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claims for service connection for a testicular condition and a low back disorder, but continued to deny entitlement to service connection for that testicular condition, as well as for a low back disorder on a direct basis.  In that same decision, the Board denied entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to January 5, 2002, but awarded 20 percent and 10 percent evaluations, respectively, for pes planus of the left and right foot (combined to 30 percent), effective from January 5, 2002.  

In February 2006, the Board denied the Veteran's Motion for Reconsideration of the Board's May 2005 decision.  Subsequent to that determination, the United States Court of Appeals for Veterans Claims (Court), in an Order of July 2008, vacated the Board's May 2005 decision to the extent that decision denied entitlement to service connection for a low back disorder and an increased rating for the Veteran's bilateral pes planus, and, in so doing, remanded the Veteran's case to the Board for action consistent with a July 2008 Joint Motion for Remand.  

In September 2009, the Veteran's case was once again remanded to the RO for additional development.  In September 2012, the Board requested an outside medical opinion.  That opinion was received in December 2012, and provided to both the Veteran and his accredited representative.  

In a decision of April 2013, the Board denied entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.  At that same time, the Board awarded a 30 percent evaluation for service-connected bilateral pes planus effective from February 2, 2001, but denied a current evaluation in excess of 30 percent for bilateral pes planus.  

In an Order of April 2014, the Court remanded the Board's April 2013 decision denying entitlement to service connection for a low back disorder, as well as a current evaluation in excess of 30 percent for bilateral pes planus, for action consistent with an April 2014 Joint Motion for Remand.  The case is now, once more, before the Board for appellate review.  

For reasons which become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

At the time of the aforementioned Joint Motion in April 2014, it was noted that vacatur and remand were warranted because the Board, in its April 2013 decision, relied upon inadequate VA medical opinions to deny entitlement to service connection for a low back disability, and provided an inadequate statement of reasons or bases in denying entitlement to an increased rating for bilateral pes planus.  More specifically, it was noted that, in denying entitlement to service connection for a low back disability (to include as secondary to bilateral service-connected pes planus), the Board had relied on (inadequate) VA medical opinions dated November 2010 and December 2012.  Further noted was that, while the Board acknowledged an existing difference of opinion regarding the nature and etiology of the Veteran's low back disorder, it relied on findings contained in the aforementioned VA medical opinions to deny the Veteran's claim.  

Noted at the time of the April 2014 Joint Motion was that the November 2010 VA examiner had offered his opinion that it was unlikely that the Veteran's current back pain was related to his service-connected pes planus.  However, the examiner appeared to base this opinion on the fact that service medical records failed to show any treatment for the Veteran's back, and that treatment for a back condition was not shown until 1999.  In providing an opinion regarding whether the Veteran's back condition was aggravated by his bilateral pes planus, the examiner stated that the back condition was not aggravated or worsened by the pes planus, inasmuch as the back condition was due to age-related rather than trauma-related changes.  Moreover, the examiner noted that the Veteran was employed in occupations which were physically strenuous, and more likely to have placed a strain on his lower back.  

A second VA medical opinion dated in August 2011 offered the opinion that the Veteran did not have a current back condition, inasmuch as radiographic evidence did not support a diagnosis.  Moreover, the examiner indicated that there was no medical evidence that pes planus led to the development of a back condition.  Finally, the examiner simply concluded that the Veteran's current back pain was not caused by or the result of pes planus, and was not otherwise related to service.  

Noted during the course of the Joint Motion was that the most recent VA medical opinion dated in December 2012 found that it was unlikely that the Veteran's pes planus caused his low back pain, because alleviation of the pes planus should also have improved his back condition if the two conditions were related.  However, the record showed that the Veteran's back pain did not, in fact, improve following his having been fitted with orthotics even though his feet "got better."  The evaluating VA physician similarly felt that the Veteran's pes planus did not aggravate his back condition because additional spine pain could be alleviated by correction or support of the pes planus.  Simply put, if correction of the pes planus did not alleviate the Veteran's back pain, other sources for that back pain needed to be considered.  

As per the Joint Motion, remand was necessary given that the Board had failed adequately to discuss that the VA medical opinions contained conflicting rationales.  Namely, the August 2011 VA examiner had indicated that there was no medical evidence that pes planus led to the development of back problems, while the December 2012 VA examiner indicated that pes planus could, in fact, cause low back pain.  Significantly, the Board relied on both opinions without addressing the apparent conflict in their rationales.  

Finally, the VA examiners and the Board had failed to consider pertinent evidence regarding the Veteran's low back disability claim.  More specifically, in a 1999 VA examination report, the examiner noted the Veteran's assertion that he related his back and foot pain to service.  The examiner then noted that the Veteran had been placed on a limited duty profile due to a testicular condition, but coincidentally had limited back pain.  According to the Joint Motion, the Board's failure to address the aforementioned evidence in its discussion frustrated judicial review.  

Regarding the Veteran's claim for an increased evaluation for bilateral pes planus, the Joint Motion noted that the Board had failed to provide an adequate statement of reasons or bases as to whether the Veteran was entitled to a higher rating pursuant to the holding in Deluca v. Brown, 8 Vet. App. 202 (1995).  More specifically, the Board had failed to take into consideration that pain which results in functional loss must be considered in evaluating disabilities of the musculoskeletal system under Diagnostic Codes based upon limitation of motion.  This was the case notwithstanding the fact that the record indicated that the Veteran suffered from pain, numbness, weakness, fatigue, lack of endurance, and lack of coordination.  For example, in an August 2011 VA medical opinion, the examiner observed the Veteran being "[u]nsteady utilizing a cane, limp on the left due to the braced foot drop, slow, methodical, wide-based, abnormal.  Unable to perform tandem walking, unable to balance on toes or heels."  The examiner further noted that repetitive range of motion on the right demonstrated weakness, fatigue, lack of endurance, and lack of coordination.  Finally, in November 2010, the Veteran reported flare-ups of pain in both feet, in particular, at the end of the day on a daily basis.  According to the Joint Motion, the Board's failure to discuss the aforementioned evidence under Deluca warranted a remand of the Veteran's claim.  

Finally, in the Joint Motion, it was noted that, on remand, the Board should address the adequacy of the November 2010, August 2011, and December 2012 VA medical opinions, paying particular attention to the examiners' rationales contained therein.  In addition, the Board should determine whether the record contained adequate medical evidence in light of the fact that the examiners did not address evidence of back pain since separation from active service.  Lastly, the Board must provide an adequate discussion of the evidence regarding functional loss due to pain on use.  

The Board notes that, based on a review of the entire evidence of record, the opinion of a VA medical expert was, in fact, obtained as recently as December 2012.  However, the Veteran last underwent a VA medical examination for the disabilities at issue no more recently than August 2011, at this point, almost three years ago.  Under the circumstances, and given the findings in the aforementioned Joint Motion, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claims.  

Accordingly, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2012, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should because informed of any such problem.  

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed low back disability, and the current severity of his service-connected bilateral pes planus.  This examination should be conducted by an orthopedic surgeon who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, the examining orthopedic surgeon should offer an opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable low back disability, and, if so, whether that back disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic low back disability, but that such disability is unrelated to his period of active military service, an additional opinion is requested as to whether any identified low back disability is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected bilateral pes planus.  In offering the aforementioned opinions, the examiner should specifically take into account the various opinions by private and VA examiners regarding the nature and etiology of the Veteran's claimed low back pathology.  

Regarding the Veteran's bilateral pes planus, the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected pes planus.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination).  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should additionally inquire as to whether the Veteran experiences flare-ups associated with his service-connected pes planus.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the orthopedic examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records have been reviewed (as appropriate).  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the orthopedic examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a low back disorder (to include as secondary to service-connected bilateral pes planus), as well as his claim for a current evaluation in excess of 30 percent disabling for bilateral pes planus.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in April 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



